703 S.E.2d 152 (2010)
STATE
v.
Andrew Darrin RAMSEUR.
No. 388A10.
Supreme Court of North Carolina.
October 13, 2010.
Benjamin Dowling-Sender, Assistant Appellate Defender, for Andrew Damn Ramseur.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.
The following order has been entered on the motion filed on the 7th of October 2010 by Defendant for Extension of Time to Deliver Trial Transcript:
"Motion Allowed by order of the Court in conference this the 13th of October 2010."
Court reporter shall have up to and including the 10th day of November 2010 to prepare and deliver transcript to counsel.